DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are allowed.

3.	This allowance of application 16/247682 is in response to Applicant’s claims filed on January 15, 2019.

Claim Interpretation
4.	Claim 1 recites “child device.”  Specification [0031] states “a ‘child device,’ as the term is used herein, refers to a device that has been set up to receive and act upon the master clone file.”  The specification support provides an explanation of the recited “child device.”  This interpretation is applied to all the claims.

5.	Claim 1 recites “master clone file.”  Specification [0010] states “the master clone file contains all information needed to cover cloning needs of all levels of devices.”  The specification support provides an explanation of the recited “master close file.”  This interpretation is applied to all the claims.




Reason for allowance

7.	Claim 1 of the present invention is directed towards processing location and level changes for Managed Devices (MDs).  A Child Device(s) (CD(S)) sensing a move to a new location and level in a Tree Structure (TS).  The TS comprises a group of MDs and includes a root device and a plurality of CDs on a plurality of levels.  The levels have different permissions and policies.  The CD(s) receiving permissions and policies for the new location and level via a master clone file.  Independent claim 1 identifies the uniquely distinct combination of features:
processing location and level changes for managed devices, the method comprising:
at least one child device sensing a move to a new location and level in a tree structure
wherein the tree structure comprises a group of managed devices and includes a root device and a plurality of child devices on a plurality of levels
wherein the levels have different permissions and policies;
the at least one child device receiving permissions and policies for the new location and level via a master clone file.

8.	Claim 9 of the present invention is directed towards processing device Exemption Requests (ERs) for a group of Managed Devices (MDs).  After distribution from a root device, a Master Clone File (MCF) is installed on a Child Device (CD).  The MCF contains permissions and policies for the group of MDs.  After the MCF has been installed, a specific ER is received to edit the permissions and policies for the CD.  If the specific ER can be granted, then at least one of the following is performed:  1) A Unique Clone File from the MCF is produced.  The UCF contains intelligence of individual device exceptions.  Only this UCF is applied to devices which have been granted an exception.  2)  A new level or group-specific clone file is created.  3) A new exemption policy for the device is set.  Independent claim 9 identifies the uniquely distinct combination of features:
processing device exemption requests for a group of managed devices
installing a master clone file on a child device after distribution from a root device.
wherein the master clone file contains permissions and policies for the group of managed devices;
receiving a specific exemption request to edit the permissions and policies for the child device after the master clone file has been installed;
if the specific exemption request can be granted, then at least one of the following is performed:
** producing a unique clone file from the master clone file, which contains intelligence of individual device exceptions that have been granted at 
** creating a new level or group-specific clone file
** setting a new exemption policy for the device.

9.	Claim 17 of the present invention is directed towards updating profiles in Managed Devices (MDs).  A setting(s) in the MD(s) is identified that should not be updated automatically.  To indicate the setting(s) is not to be updated automatically, a respective flag(s) associated with the identified setting(s) is set.  A file with updated policy values is received. To indicate that the setting should not be updated automatically, the settings of the MD(s) are updated according to the updated policy values except for the setting(s) associated with the respective flag(s).  Independent claim 17 identifies the uniquely distinct combination of features:
updating profiles in managed device
identifying at least one setting in at least one of the managed devices that should not be updated automatically
setting at least one respective flag associated with the identified at least one setting, thereby indicating that the at least one setting is not to be updated automatically
receiving a file with updated policy values
updating settings of the at least one managed device according to the updated policy values except for the at least one setting associated with the at least one respective flag indicating that the setting should not be updated automatically.

10.	While the summary is on page 26, the closest prior art (Lu et al., US Pub 20170060898; Katzenberger, US 5970496 (8) (10) (9); Factor et al., US Pub 20120330904 [0018] [0020]; Ge, US 9514249; Klaedtke et al., US Pub 20160337164; Yang, US 7917947; Primm et al., US Pub 20040201471; Tamura et al., US 10509701; Labunets et al., US Pub 20170374079 [0018] [0019]; Biernat et al., US Pub 20190340269 [0054]; Park et al., US Pub 20190095644 [0010] [0092] [0195]; Line et al., US Pub 20160070741 [0056] [0076] [0145]; Pandit et al., US Pub 20170004203; Weeden, US Pub 20060236381; Attifield et al., US Pub 20170123931; Midgley et al., US Pub 20050071390; Rodeh et al., “BTRFS:  The Linux B-Tree Filesystem”, pp. 8-9, 2013; Chun et al., “CloneCloud:  Boosting Mobile Device Applications Through Cloud Clone Execution”, 2010) disclose a File System (FS) uses a B-Tree Data Structure (BTDS) to organize file data.  The FS may maintain an index node (mode) representing a file and having entries that map to extents of the file.  When the FS detects an Index Node (IN), through updates, has exceeded a Threshold Number (TN) of extents, the FS converts the file to a Copy-On-Write (COW) BTDS containing the entries representing the extents of the file.  To clone the file, the FS uses copies of the IN and the Root Node (RN) of the COW BTDS.  Some B-tree-based FSs (e.g., st IN of the target file.  The FS generates a node, which is a copy of an RN of the COW BTDS.  The node has a mode number R and contains a copy of the plurality of entries in the node.  That is, the RN copy points to the same extents and tree nodes as the RN.  The various embodiments may be employ various computer-implemented operations involving data stored in computer systems.   These operations may require physical manipulation of physical quantities.  Various embodiments may be practiced with other computer system configurations including hand-held devices, microprocessor systems, programmable consumer electronics, etc.

11.	Another prior art teach an improved, re-arrangeable, and/or customizable data tree hierarchies, and method of use thereof, are provided.  In an embodiment, a method for customizing a Data Tree Hierarchy (DTH) includes providing, to a plurality of Communication Devices (CDs) that are each associated with a respective user(s), access to a DTH.  The DTH is adapted to include a plurality of st hierarchal level may have child DIs nested hierarchically below.).  In a second hierarchal level, DIs may be considered a child level to the parent level.  It will be appreciated that DTHies may contain any number of DIs and any number of hierarchal levels; in addition, any of the DIs in the DTH may be a parent or child of any other DI.  Also, each of the DIs may occupy all or a portion of a row in the DTH, although other spatial configurations of the DTH are possible.  In addition, each DI may be owned, or otherwise specifically associated, with a specific user.  For example, a DI A may be owned or contributed by a user B, and a DI C may be owned or contributed by a user D.  Put another way, each of the DIs in the DTH may be contributed by a respective user in the DTH network system, culminating into the DTH having individual contributions from multiple users.  The DTH may be used by a number of users to collaboratively edit/manage a wide rd hierarchal level, to the same 1st hierarchal level as DIs thus changing the DI from a child level of the 1st and 2nd hierarchal levels to a parent level of the 2nd and 3rd hierarchal levels.  DIs may also be moved from a parent level to a child level or to a subtree, as desired or permitted.  Re-positioning DIs within the DTH is not limited to movement between the hierarchal levels, however.  For example a DI may be moved to a different position within the same hierarchal level.  For example, in a DTH, the DI is positioned just above another DI.  Using the DTH manager, one of the users may move DI G to be positioned below DI H, thus re-positioning the DI G within the same 3rd hierarchal level.  It will be appreciated that parent DIs within the DTH may themselves contain data from one of the user or from any other source; thus, such parent DIs are not limited to being only a folder that contains child DIs.  Also, any DI may be placed under, over, subordinate to, or superior to any other DI in the DTH, and the hierarchal level of any of the DIs may be modified by one of the users, taking into account any Permission Levels (PLs) in effect.  The feature of PLs is described below.  The re-positioning of the DIs within the DTH may be performed in variety of ways.  For example, DIs may be dragged, dropped into different, 

12.	Another prior art teach providing Access Control (AC) for a Software Defined Network (SDN) controller includes triggering, by the SDN controller upon receiving a Trigger Event (TE) from a data plane of the SDN, an application(s) that are installed to run at a control plane of the SDN a top the SDN controller to react to the TE, applying, by the SDN controller before triggering applications due to a TE, a conflict resolution scheme.  The conflict resolution scheme includes defining Flow Space (FS) and assigning each FS a priority, selecting from these flow space a single selected FS that complies with a predetermined policy, determining a single Master Application (MA) according to predefined criteria, and triggering, in addition to the MA, only those applications whose reactions to the TE do not conflict with the MA.  In an embodiment, an AC scheme enables a logically centralized network controller to administrate, with minimum overhead, network resources like switches, is low-level in the sense that it is close to the south-bound API of the controller, which interfaces directly with network resources (e.g., using OpenFlow).  According to a preferred embodiment, the FSs are hierarchically organized in a tree-based data structure.  Such 

13.	Another prior art teach a Network Management System (NMS) is used to secure a communication channel between at least two clients.  The NMS includes a Network Management Server (NMS) which includes network management software.  The NMS is deployed at an enterprise or Internet Service Provider (ISP) level to manage a customer network.  While managing a company, an enterprise, or customer networks that are provided by an ISP, an Information Technology (IT) administrator needs to communicate securely.  Because confidential information of the enterprise can be involved, security is very important.  In embodiments, the NMS is coupled to an external authentication server which can provide Lightweight Directory Access Protocol (LDAP), Active Directory, or Remote Authentication Dial-in User Service (RADIUS).  By associating an authentication server, the NMS can authenticate the client.  The LDAP provides an alternative based on the X.500 standard.  The X.500 standard defines how global reference directories of people should be structured.  The X.500 directories are organized under a common root directory in a tree hierarchy with different levels for each category of information (e.g., country, state, city, organization, organizational unit, and person).  Designed to provide a simpler yet robust implementation of X.500, LDAP was originally used as the backbone of Active Directory Service and Novell Directory Services.  When the NMS receives a login request from the client, the NMS queries the Authentication Server (AS) to authenticate the legitimacy of the client through Java Management Extensions (JMX) of Remote Method Invocation (RMI).  The JMX 

14.	And, another prior art teach a system including a Data Management System (DMS) configured to receive sensor data associated with a sensor, a monitoring system coupled to the DMS, and an Alert Handing System (AHS) responsive to the DMS and configured to access an Alert Profile (AP) associated with an error object provided by the Monitoring System (MS).  The MS is configured to provide the error object in response to a monitoring algorithm associated with the sensor data received by the DMS.  Embedded monitoring systems, due to their memory and processing limitations, typically implement monitoring and thresholding applications that provide very specific and limited functionality.  On typical systems, error monitoring for specific sensors or sensor types is often limited to simple range thresholding (based on comparing the sensor value to a prescribed maximum and/or minimum value).  Typically, the thresholding capabilities for any given sensor are limited in several ways.  Generally, only one threshold logic (min-max, above-for-time, etc.) is available for a specific sensor or sensor type.  

15.	In summary, nowhere do Lu, Katzenberger, Factor, Ge, Klaedtke, Yang, Primm, Tamura, Labunets, Biernat, Park, Line, Pandit, Weeden, Attifield, Midgley, Rodeh, and Chun explicitly mention or disclose the unique combination of elements listed above.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

16.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	February 25, 2021